Gray, J.
This action is brought against the marshal of the United States for this district by a keeper, appointed by one of the defendant’s deputies, of property attached by the marshal by his said deputy, to recover for the plaintiff’s services as such keeper. The declaration alleges, and the answer admits, that the defendant, by his deputy, employed the plaintiff to perform these services. The plaintiff was not a deputy marshal or other officer of the United States, but a mere servant of the defendant. No special contract for compensation being shown, the plaintiff was entitled to recover of his employer, the defendant, the reasonable value of his services, and that value, if disputed, must be assessed by a jury. The liability of the defendant to the plaintiff is not affected by the act of Congress of 1853, o. 80, regulating *531the fees to be allowed to the marshal by the United States Court as costs in the action in which the attachment was made.

Exceptions overruled.